ORDER
PER CURIAM.
Ervin Costello (Costello) appeals from the judgment entered on his conviction by a jury of burglary in the first degree, § 569.160 RSMo 1986, and assault in the third degree, § 565.070 RSMo 1986.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
Costello also appeals from the denial of part of his 29.15 motion after an evidentiary hearing. The motion court granted his motion in part when it issued an order finding that the written judgment must be corrected by the removal of any reference to sentenc-*620mg him as a minimum term offender because the sentencing court never mentioned that he was being sentenced to a minimum term under § 558.019. The state does not appeal the removal of language which sentences Costello to a minimum sentence. Costello appeals from the denial of his 29.15 motion in regard to all other issues raised.
However, Costello fails to raise any points on appeal relating to his Rule 29.15 motion. Where a movant appeals the denial of a 29.15 motion, but fails to raise any points related to the denial of that motion in the brief on appeal, the appeal is considered abandoned. State v. Link, 916 S.W.2d 385, 386 n.1 (Mo. App.1996); State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991).
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).